 ELECTRICAL WORKERS IBEW LOCAL 11 (ANCO ELECTRICAL)183International Brotherhood of Electrical Workers,Local Union No. 11, AFL-CIO (Anco ElectricalContractors, Inc.) and John G. Kelley andAlbert E. Kelley. Cases 31-CB-4422-1 and 31-CB-44227211 December 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISThis case' raises the issue of whether a unionviolated Section 8(b)(1)(A) and (2) of the Act byattempting to cause the discharge of 11 employeeshired after the commencement of an economicstrike. The administrative law judge found that theRespondent violated those sections of the Act- byattempting to cause the discharge of nine 'of theseemployees. Our review of the record and of rele-vant precedent leads us to conclude that the Gen-eral Counsel has failed to meet its burden of prov-ing that the Respondent unlawfully attempted tocause the discharge of any employee. We, acco-rd-ingly, shall dismiss the complaint in its entirety.According to the credited testimony,2 the perti-nent facts are as follows. From 12 June 1981 until21 July 1981, the Respondent was involved in aneconomic strike against the Employer. In order tocontinue its operations, the .Employer advertisedand hired 11 employees before the end of July, in-cluding the Charging Parties, John Kelley andAlbert Kelley, hired 31 July. The record does notprovide the identity or date of hire of any of theother nine employees. In the meantime, on 21 July,the strike ended and all striking employees soon re-turned to work.It is undisputed that the National Electrical Con-tractors Association (NECA), the employer-asso-ciation of which, the Employer had been a membersince 1977,3 and the Respondent executed a' On 16 December 1983, Administrative Law Judge Jesse KleimanIssued the attached decision The Respondent and' the Charging Partiesfiled exceptions and a supporting briefThe National Labor Relations Board has delegated its authority in thisproceeding to a three-member panelThe Board has considered the decision and record in light of the ex-ceptions and briefs and has decided to affirm the judge's rulings, findings,and conclusions only to the extent consistent with this Decision andOrderThe Respondent and the Charging Parties have each excepted tosome of the Judge's credibility findings The Board's established policy isnot to overrule an administrative law judge's credibility resolutions unlessthe clear preponderance of all the relevant evidence convinces us thatthey are Incorrect Standard Dry Wall Products, 91 NLRB 544 (1950),enfd 188 F 2d 362 (3d Cir 1951) We have carefully examined the recordand find no basis for reversing the findings3 According to the uncontradicted testimony of the Employer's presi-dent Timothy Anderson, the Employer has a letter of assent with NECAby which It is bound to agreements negotiated on its behalf"Return-to-Work Agreement" bearing. an "Ap-proved".clate of 21 July 1981. This agreement pro-vides in pertinent part:.Upon -ratification of a new collective-bargain-ing agreement between I.B.E'.W.. Local UnionNo. 11 and Contractors represented by theLos Angeles Chapter, National Electrical Con-- tractors Association, the following proceduresshall govern the return to work of employeesof the employer-Contractor on the Conclusionof the work 1.-Contractors ,shall first recall to employmentthose employees who were dispatched byLocal 11 to that contractor, and were em-, ployed on the job on the date of work stop-page;2.If such employees choose not to return, orare unavailabie,' or 'are not sufficient to meetthe contractors', ,[sic] need, the, contractorshall resort to the appropriate Local Unionhiring hall, to request additional employeesin accord with the contractual dispatchrules;• • ,3.Employees hired by contractors, during the• work -stoppage may report- to the appropri-ate Local Union hiring hall and may, ifqualified under the regular procedures of thecontractual -dispatch procedure, register fordispatch4rom Local .Union 11.It is also undisputed lhat NECA and the ,Respond-ent entered .a new collective-bargaining agreementwhich provides in pertinent part:Sec. 4.05(a). The Union shall maintain a regis-ter of applicants for employment . . . .Sec. 4.06. If the registration list is exhaustedand the Local 'Union is unable to refer appli-cants for employment . . . the Employer shallbe free to secure applicants Without using theReferral Procedure but, such applicants, ifhired, shall have the status of "temporary em-ployees." . . .Sec. 4.07. The Employer shall notify the Busi-ness Manager promptly . . of such "tempo-rary employees" and shall replace such "tem-porary employees" as soon as registered appli-cants for emf)loyment are available under theReferral Procedure.Beginning in mid-August and continuing untilthe end of December 1981, the Respondent at-tempted to cause the Employer 'to discharge theemployees hired after the commencement of thestrike, contending that -because they were not re-ferred by the hiring hall, they wefe temporary em-273 NLRB No. 28 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees and subject to discharge pursuant to theabove provisions of the collective-bargaining agree-ment. (Pursuant to these demands, the- Respondentalso dispatched .unsolicited referrals to the Employ-er's jobsites.) The Employer responded,- that theseemployees were not temporary within the meaningof the contract, but were instead permanent re-placements hired during the strike and covered bythe return-to-work agreement.The judge properly found that the. lawfulness ofthe Respondent's actions depends on whether theemployees it sought to discharge are permanent re-placements hired during the 'strike 'or employeeshired after the strike at a time \'hen the new col-leetive-bargainirig agreement was iri effect. If theemployees are permanent replacements, then theRespondent's attempt to discharge them is, for thereasons as -stated 'by the judge, a -violation of Sec-tion 8(b)(1)(A) and (2). Alternatively, if the em-ployees were hired after' the strike -at 'a time whenthe collective-bargaining agreement was in effect,the Respondent's attempt to discharge them is alawful exercise of its bontraetual-right to replacetemporary employees with employees referredthrough the Respondent's hiring hall..Based on the credited testimony, the judge foundthat the strike ended' 21 July. He further found thatthe collective-bargaining agreement • was effective22 July 1981.4 He found, therefore; that John andAlbert Kelley, wild• were hired 31 July, were hiredafter the strike. had ended and at a time when thecollective-bargaining agreement was in effect. He,accordingly, reasoned that they were temporaryemployees under the collective-bargaining agree-ment and thus lawfully subject to replacementunder the hiring hall terms of the agreement. Onthis basis, he recommended dismissal of the allega-tions that the Respondent violated the Act by de-manding that John and Albert Kelley be dis-charged and by dispatching referrals 'to the Em-ployer's jobsites for this purpose.5 We agree...With respect' to the nine Other employees, how-ever, the judge found that it is reasonable toassume that some if not all were hired before thestrike ended on 21 July. He based this assumption4 He noted there-was 'no evidence that the collective-bargaining agree-ment was backdated or not signed on its effective date The ChargingParties contend_ that the agreement was not in effect on the date theyWere hired However, the record substantiates that the Respondent andthe Employer were bound by a collective-bargaining agreement, withhiring hall provisions whose validity has not been challenged, with an ef-fective date of 22 July 1981 This agreement, which by its own terms iseffective as of 22 July 1981, was 'presented Into evidence as a joint exhibitof the Respondent and the General Counsel The Charging Parties didnot object to its acceptance Into the record They did not then, nor dothey now, offer any evidence to show that the agreement was, backdatedor not in effect on its stated effective dateNo contention was made that the content or operation of the hiringhall provisions with regard to any of the 11 employees was unlawfulon President Anderson's testimony that the Em-ployer's operations had "virtually ceased" at thestart of the strike on 12 June and that from thatdate forward it was compelled to hire employees toreplace the strikers in order to maintain its busi-ness. Relying on this assumption, he concluded thatthe nine employees were permanent replacementsfor economic strikers and that, therefore, the Re-spondent could not lawfully demand their dis-charge as temporary employees under the hiringhall provisions of its collective-bargaining agree-ment-. The judge, accordingly, concluded that theRespondent unlawfully attempted to cause the dis-charge .of these employees, including by the dis-patching of unsolicited referrals to the Employer'sjobsites. We do not agree.-• There is no evidence of the dates of hire of anyof the nine employees. Anderson testified that theEmployer began advertising positions after thestrike -began on 12 ,June and that the nine employ-ees were hired by 31 July. There is no evidencethat these employees were any different from theKelleys, who were hired after the strike ended.The judge's assumption that these employees werehired while the strike was ,in progress is unsubstan-tiated -conjecture. Consequently, his finding thatthe nine employees were not subject to a lawfuldemand for discharge under either the return-to-work agreement or the collective-bargaining agree-ment is also unsubstantiated conjecture and notproperly a basis for a finding of a violation of theAct. .It is well settled that when a union attempts tocause the discharge of an employee it has theburden of proving that this action was necessary tothe effective performance of its function of repre-senting its constituency.6 Here, the Respondentshowed that it executed a valid "Return-to-WorkAgreement" with the Association of which theEmployer is a member on 21 J,uly 1981 and noparty to this proceeding challenges the fact thatthis agreement was legally binding on the partiessignatory thereto. The Respondent also showedthat it had a hiring hall arrangement in effect with'the EmPloyer on 22 July. By demonstrating that itwas making the discharge demands pursuant tohiring hall provisions, the Respondent met itsburden.7 The General Counsel's burden is to sub-stantiate that any of the employees whom the Re-spondent attempted to have discharged were hiredat a time when the hiring hall provisions were notin effect or under conditions by which they were6 E g ,-Boilermakers Local 40 (Envtrotech Corp ), 266 NLRB 432 (1983)"7 See, e g, Laborers Local 596 (Hood Contractors), 216 NLRB 778' (1975) ELECTRICAL WORKERS IBEW LOCAL 11 (ANCO ELECTRICAL)185exempt. As noted above, the General Counsel pre-sented no evidence of the dates of hire of any Ofthe nine employees. He made no affirmative show-ing that any of these employees were hired beforethe strike ended. He; consequently, has failed to es-tablish by a preponderance of evidence that theRespondent's attempt to discharge employees wasunlawful. We, therefore, reverse the judge on thisissue and shall dismiss the complaint in its entirety.ORDERThe complaint is dismissed.DECISIONSTATEMENT OF THE CASEJESSE KLEIMAN, Administrative Law Judge On thebasis of charges .filed by John G Kelley, an individual,'and Albert E. Kelley, an individual,2 on October 22,1981,3 the General Counsel of the National Labor Rela-tions Board, by the Regional Director for Region 31,Los Angeles, California, issued an order consolidatingthese cases, a consolidated complaint and notice of hear-ing on December 30, 1981, against the InternationalBrotherhood of Electrical Workers, Local Union No. 11,AFL-CIO, the Respondent, alleging that the Respondentengaged in certain unfair labor practices within themeaning of Section 8(b)(1)(A) and (2) of the NationalLabor Relations Act, the Act. On February 10, 1982, theRespondent filed its answer denying the material allega-tions in the consolidated complaint.A hearing was duly held before me in Los Angeles,California, on September 14, 1982 All parties were af-forded full opportunity to appear, to introduce evidence,-to examine and cross-examine witnesses, to argue orallyon the record, and to file briefs. At the commencementof the hearing the Respondent moved "that the chargeswere not served on the charged parties until, past 6months from the date of the alleged conduct, and there-fore, they are time-barred under Section 10(b)."4 I re-served decision on the motion. The Respondent alsomoved "to strike paragraph 14 of the Complaint," forthe reason that "The basis for the motion is that I do notbelieve the statute prohibits attempts at violations. It is 'astrict liability statute. It describes Section 8(a) and (b)1 Case 31-CB-4422-2 Case 31-CB-4422-23 The dates of the service of the charges on the Respondent are in dis-pute as set forth hereinafter4 In response to this motion counsel for the General Counsel assertedthat "while the charges were served at a later date, the Respondent fur-nished a witness to these•to supply evidence during the investigation ofboth these charges in November, 1981, subsequent to the filing of thecharges and was certainly aware of the charges and certainly cannotargue that they were prejudiced by the late service, which GeneralCounsel will contend was within the 10(b) period " John G Kelley, rep-resenting himself at the hearing, and with regard to this motion, statedthat he had mailed copies of the charges to the Respondent at the sametime that he also, by mail, filed the charges with the Board AdditionallyKelley alleged that he had served a copy of the charges on Richard JDavis Jr, counsel for the Respondent, at his office "prior to.the expira-tion of the time limit" Davis' response to this was, "I am afraid not, yourHonor"specific unfair labor practices. It does not proscribe at-tempts." I denied this motion. At the conclusion of theGeneral Counsel's case the Respondent moved to dismissthe consolidated complaint for failure ,of proof. I alsodenied this motion. At the close of the hearing the Re-spondent renewed all its previous motions made duringthe course of the hearing. 1 reserved decision thereon.Thereafter both the General Counsel and the Respondentfiled briefs. For the reasons hereinafter set forth, I denythe Respondent's motion to dismiss the allegations in theconsolidated complaint as being "time-barred" underSection 10(b) of the Act, its motion "to strike paragraph14 of the complaint;"3. and its motion to dismiss the con-solidated complaint' in its entirety for failure 'of proofHowever, I grant- the 'Respondent's motion to dismiss theunfair -labor practices allegations in the consolidatedcomplaint concerning John and Albert KelleyOn the entire record and the briefs of the parties,' andon my observations of the witnesses, I make the follow-ingFINDINGS OF FACTI THE BUSINESS OF THE EMPLOYERAndo Electrical Contractors, Inc.; the Employer, at alltimes material herein has been, and is now, a corporationorganized under- and existing by virtue of the laws of theState of California, With an office and principal place ofbusiness located in- Glendora, California, ,where it is en-gaged in the electrical construction of commercial, indus-trial, and institutional structures in the construction in-dustry In the course and conduct of its business oper-ations the Employer annually sells goods or servicesvalued in excess of ,$50,000 to customers or business en-terprises within the State of California, which customersor business enterprises themselves meet one of theBoard's jurisdictional standards, other than the indirectinflow or indirect outflow standard and, additionally, theEmployer annually derives gross revenues in excess of$500,000. The consolidated complaint alleges, the Re-spondent admits, and I find that the Employer is now,and has been at all times material herein, an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act., II. THE LABOR ORGANIZATION INVOLVEDThe consolidated complaint alleges, the Respondentadmits, and I find that the Respondent, InternationalBrotherhood of Electrical Workers, Local Union No 11,5 With regard to the Respondent's motion to strike par 14 of the con-solidated complaint, the Act specifically provides in Sec 8(b)(2) that it isan unfair labor practice for a labor organization or its agents "to cause orattempt to cause an employer to discriminate against an employee in viola-tion of subsection 8(a)(3) " (Emphasis added ) The Board has heldthat' a union's demand for the discharge of permaneni replacements hiredduring an' economic strike constitutes an "attempt to cause an employerto discriminate against an employee in violation of subsection 8(a)(3)"and is a violation of Sec 8(b)(2) and (1)(A) of the Act where suchdemand was without legal or contractual justification See Wismer &Becker, Contracting Engineers, 228 NLRB 779 (1977), remanded 603 F 2d1383 (9th Cif 1979), Board's decision on remand 251 NLRB 687 (1980),United Rubber Workers Local 457 (Kenttle, Inc ), 147 NLRB 980 (1964) 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDAFL-CIO, is, and has been at all times -material herein, alabor organization within the meaning of Section 2(5) ofthe Act.-Furthermore, the consolidated complaint alleges that,at all times material herein, the Respondent's .businessrepresentatives Douglas R. Cooley and Don -Skol havebeen, and are now, agents of the. Respondent, acting onits behalf, within the meaning of "Section 2(11) of-theAct." The Respondent denied this. The evidence ,hereinshows that Cooley represented the Respondent and actedon its behalf in almost all of the Respondent's dealingswith the Employer and. the Charging Parties hereinwhich gave rise to the allegations of unfair labor prac-tices against it in the consolidated complaint. Moreover,-Don Skol represented the Respondent in grievance _hear-ings between it and the Employer. I therefore find that,at all times material herein, Cooley and Skol have been,and are now, agents of the Respondent, acting on itsbehalf within the meaning of Section 2(13) of the ActIII. THE UNFAIR LABOR PRACTICESThe consolidated complaint alleges that the Respond-ent sent referrals to the Employer in an attempt to re-place John Kelley and Albert Kelley and other perma-nent replacements hired by the. Employer during theeconomic strike and, through its agents, requested or-de-manded that the Employer discharge John Kelley andAlbert Kelley hecause they lind-been hired as permanentreplacements for economic strikers following expirationof a previous collectivelbargaining agreement betweenNECA and The Respondent and for reasons other thantheir failure or refusal to iender the periodic dues andinitiation fees uniformly required by the Respondent as aCondition of acquiring or retaining• union membership.The consolidated complaint further alleges that, by theseacts and ,conduct, the Respondent violated Section8(b)(2) of the Act by attempting to cause the Employerto discriminate in regard to the hire or tenure, or termsor conditions of employment of employees in violation ofSection 8(a)(3) of the Act, and vicilated Section8(b)(1)(A) of the Act by restraining_ and coercing em-ployees in the exercise of the rights guaranteed in Sec-tion 7 of the Act.- The Respondent denies these allega-tions and asserts that its actions in demanding replace-ment of the employees hired during and after the eco-nomic strike ended, and the sending of union referralsfrom its hiring hall to the Erriployerobsites to accom-plish this, was a valid and lawful exercise of the hiringand referral clause in the collective-bargaining agreementbetween it and the Employer and therefore did not vio-late the Act.A The Evidince1. The service of the charge.The consolidated complaint alleges that the charges inCases 31-CB-4422-1 and 31-CB-4422-2 were served onthe Respondent by certified mail about October 22, 1981.The Respondent denied these' allegations in its answer:However, the affidavits of service of a copy of thecharges in the formal papers in evidence show . thatcopies of the charges were served by certified mail. onOctober 26, 1981 (Case 31-CB-4422-1), and October 23,1981 (Case 31-CB-4422-2). Moreover, there are noreturn receipts in evidence for such service by certifiedmail on the Respondent and both affidavits of serviceseem to be copies of the originals, since in lieu of theactual signatures of the persons executing these affidavitsthere appears typed-in signatures.6A consolidated complaint was served on the Respond-ent by certified mail on December 30, 1981, and the Re-spondent's answer was served on February 8, 1982 7Subsequently, the Regional Director for Region 31served second copies of the charges on the Respondenton March 3, 1982, and affidavits of the service andreturn receipts thereof are in evidence as part of theformal papers At the hearing, counsel for the Respond-ent alleged that the Respondent "was served with thecomplaint and filed his answer to complaint approximate-ly one month before it was served with the charges .March 8 and MarCh 9, 1982." In response counsel for theGeneral Counsel noted that the Respondent had "fur-nished. a witness . . . to supply evidence in November,1981, subsequent to the filing of the .charges." The Gen-eral Counsel offered no other evidence with regard toservice of the ch†rges in this matter and the Respondentdid not call ariy witness or produce any evidence con-cerning this issue In fact the Respondent chose not tocall any witnesses at all on its own behalf in this pro-c‡eding.2. The hiring of John and Albert KelleyTimothy Anderson, president of the Employer, AncoElectrical Contractors, Inc., testified8 that the Employerhas been a member of the National ElectriCal Contrac-tors Association, Los Angeles County Chapter, hereinNECA, since 1977. NECA is an employer associntionadmits 10 membership employers in the buildingand construction industry, and which exists, in part, forthe purpose of negotiating, executing, and administeringmriltiemployer collective-bargaining agreements onbehalf of its employer-members with the collective-bar-gaining representatives of their employees,, including theRespondent Union. Anderson stated that employer-mem-bers of NECA are bound by the terms and conditions ofa collective-bargaining agreement negotiated betweenNECA and the Respondent, where such an employer hasexecuted a "letter of assent A" agreeing to this.9 The6 Interestingly, an affidavit of second service of the charge in Case 31-CB-4422-2 is signed by the affiant "C S Cartwright" and by "RaquelGarcia" (Designated Agent), the same persons whose names appearedtyped in on the initial affidavit of service of the charge, and the originaltyped date thereon, October 23, 1981, is crossed out and the date March3, 1982, substituted (See G C Exh 1(e) and (0 ) The Respondent raisedno objection to the receipt in evidence of these documents as part of theformal papers herein Additionally it should be noted that internal officecode letter designations of the various types of charges against labor or-ganizations and/or employers filed with the Board appear on these affida-vits, "CB-CC-CE-CG-CP," which might indicate that various types ofcharges were also filed by or against this Respondent and/or this Em-ployer in other casesSee Sec .102 113(a) of the Board's Rules and Regulations8 Anderson was subpoenaed as a witness for the General Counsel9 Also see Jt Exh 1 ELECTRICAL WORKERS IBEW LOCAL 11 (ANCO ELECTRICAL)187evidence shows that about June 12, 198110 until some-time in the latter part of July 1981,11 the Respondent en-gaged in an economic strike against the employer-mem-bers of NECA including Anco Electrical Contractors,Inc., the Employer herein. Anderson stated that his em-ployees, who were members of the Respondent, partici-pated in the strike and, as a result thereof, the Employervirtually ceased its operations and in order to continue inbusiness he proceeded to hire permanent replacementsfor the striking employees through advertisements innewspapers. Anderson added that from June 12, 1981,through July 31, 1981, the Employer hired 11 employeesincluding John and Albert Kelley.' 2Anderson testified that when he interviewed and hiredthe 11 employee replacements, it was his understandingthat the strike was still in progress. He continued,I told them that there was a strike and that thestrike would obviously be settled at some time inthe future and that when the strike was settled thatwe would retain them as employees, and when wesigned the new agreement, that we would makesure that the Union accepted them as members atsome time in the ,future. . . . I told them that itmay be a very long process, but in the end, thatthey would be accepted into the. Union as members,if they would just abide by the rules and regulationsthat we all would have to live by under the newagreement.Anderson added that he also told these employees thatafter the strike ended they would be required to becomeunion members in order to continue working for the Em-ployer "because we would again be signatory to theagreement. . . That was one of the stipulations whenthey were hired.", John Kelley" testified that on July 20, 1981, he tele-phoned the Employer in response to its advertisement inthe Los Angeles Times for electricians and was advisedthat the Employer was seeking "permanent replacementsfor employees currently engaged in a strike" The ,nextday, July 21, 1981, Kelley and his brother Albert, also ajourneyman electrician, visited the Employer's premisesto be interviewed for possible employment by Tim An-derson, the Employer's president. Kelley related that An-derson advised them that, if hired, they would receive"lower than Union scale" until they could be evaluated1• It appears that the previous collective-bargaining agreement be-tween NECA and the Respondent had expired" The record evidences some witness confusion as to Just exactlywhen the stnke ended This will be discussed in detail hereinafteri2 maintained throughout his testimony that he had hiredJohn and Albert Kelley prior to the end of the strike and at a time whenhe believed the Employer was not bound by any collective-bargainingagreement in force between it and the Respondent Moreover, Andersontestified that when he had interviewed the prospective employees duringthe strike period and found them qualified, that this, in his own mind,constituted a "commitment" and it was his understanding that he had infact hired such employees as of the interview date although he may havenotified them of such hire at a later datei3 is a Journeyman electrician and he testified that, although hehad previously been a member of other locals of the International Broth-erhood of Electrical Workers (IBEW), at the time of the hearing he wasnot a member of the Respondent Union local Also see Electrical WorkersIBEW Local 441, 221 NLRB 214 (1975)as qualified journeyman electricians after which their paywould be increased to union scale. He stated that Ander-son told-them, in response to Kelley's question regardingtheir continued employment after the strike ended, that,f[T]hey were looking , for permanent replacements,and that they were not even sure if they were goingto sign an agreement with the Union even if theother employers did sign one, and that we would beconsidered permanent employees and not subject toreplacement.' 4Kelley continued that they were not actually hired byAnderson that day but that on July 30, 1981, they "re-ceived word from Anco" by telephone that the Einploy-er was interested in employing them. Kelley added thathe called Anderson the next day, July 31, 1981, where-upon Anderson hired both him and his brother AlbertKelley and they commenced work on August 4, 1981, atthe Employer's Northrop Aviation jobsite in Hawthorne,California. Kelley recounted that when Anderson hiredthem on July 31, 1981, and since he "understood that thestrike was over and Local 11 electricians had gone backto work," he again asked Anderson, how this wouldaffect their status as employees and Anderson responded,"[lit would not, that they had not signed an agreementwith the Local, and he did not even know if he wasgoing to sign such an agreement."The testimony of Albert Kelley, concerning what An-derson had told the Kelleys when- they were hired, wassimilar to that given by his brother John Kelley, aboveAlbert Kelley stated that during their conversation onJuly 21, 1981, Anderson had told them .that,[I]f we were hired, we would be permanent em-ployees for Anco. . . . My brother asked about thestrike and everything, if we would be replaced byunion members. And he said, no, if he hires us, he ishiring us as permanent employees. . . Well, hesaid that they had no agreement, with them, thatthey were on strike There was no agreement withLocal 113. The economic ,strike endsJohn Kelley testified that "It was My understandingthat the strike ended in July, sometime shortly after the21st of July, but I am not sure of the exact date."15 An-14 On cross-examination and in an affidavit given to a Board agentduring the investigatory stage of these proceedings, Kelley stated thatAnderson had also told them that "anyone referred to Anco during anyperiod when Anco is not a signatory to a collective bargaining agreementwith the IBEW would not be replaced [T]he Company would notbe obligated to replace us because we were referred during the timewhen Anco was not signatory to any collective bargaining agreementwith the Union"15 On cross-examination, Kelley testified as followsQ Do you know the date of the conclusion of the stnke7A I believe the strike†the IBEW, workers went back to worksometime the last part of July, but the exact date I do not knowQ Does the date July 21, 1981, refresh your recollection'A I recall July 21stKelley also testified, "I had been listening to news service with respect tothe strike at that time. and I had not†that is why I knew on July 31stthat the Union had gone back to work because I heard it over the news" 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDderson testified that the strike ended "approximately thelast day of July or first day of August, somewhere inthat area." Anderson stated that the striking employeesreturned to work on a Thursday, but was unsure wheth-er the date was July 23 or July 30, 1981, both these datesfalling on Thursday of their respective weeks.The 1981-1983 collective-bargaining agreement signedby NECA and the Responaent, which ended the strike,has an effective date thereon of July 22, 1981.16 WhileAnderson was Unsure as to the exact date this agreementwas signed, he testified, "It would have been the daybefore the strike ended, I believe . . we were informedthere was an agreement reached and that we could goback to work." Concerning this, John Kelley testified asfollows:Q. You now 'know, do. you not, that a collective-bargaining agreement was signed effective July 22,1981?A. I do not know what you mean by "signed ef-fective-July [22], 1981." I am not sure if that meansit was signed on July [22] or it was signed at somesubsequent date and backdated to July [22] It is my'understanding that that is the case.17Moreover, while Kelley at first testified that he hadheard rumors to the effect that the Union's membershiphad ratified the collective-bargaining agreement on July31, 1981, "but that the contractors had not signed it. . .into effect," he did-admit uncertaintji as to the actualdate the agreement was ratified or when he had heardthe rumor of its ratification.The collective-bargaining agreement provides in perti-nent part,Sec. 4.05(a). The Union shall maintain a registerof applicants for employment. . . .Sec 4.06. If the registration list is exhausted andthe Local Union is unable to refer applicants foremployment . ... •the Employer shall be free tosecure applicants without using the Referral Proce-dure but, such applicants, if hired, shall have thestatus of "temporary employees.".Sec. 4.07. The Employer shall notify the BusinessManager promptly . . . of such "temporary em-Jt Exh 1" While Kelley admitted that he did not have "any evidence that theeffective date indicated on [the collective-bargaining agreement, July 22,1981] is not the date of signature" he testified in explanation of his abovetestimony,I have experience with other Local Unions of the IBEW I havebeen a member of the Local Union And I am aware that contractsare often continued to be negotiated after a strike is over, and thatsometimes several weeks or- several months pass before the contractis finally signed and ratified by both parties, and whenever that hap-pens, It in every case occurs that the contract itself is dated as forthe effective date at the end of the stnke or at the end of the timethe past agreement lapsedThere is a further basisWhen I spoke to Mr Anderson on the 31st, I asked him about thefact that since the strike†since I understood that the strike was overand Local 11 electricians had gone back to work, I asked him if thatwould†how that would affect our status as employees And he saidthat It would not, that they had not signed an agreement with thelocal, and he did not even know if he was going to sign such anagreementployees" and. shall replace such "temporary employ-ees" as soon as registered applicants for employ-ment are available under the Referral ProcedureAdditionally, NECA and the Respondent executed a"Return-To-Work Agreement," bearing an "Approved"date of July 21, 1981, which states:Upon ratification of a new collective-bargainingagreement between I.B:E.W. Local Union No. 11and Contractors represented by the Los AngelesChapter, National Electrical Contractors Associa-tion, the following procedures shall govern thereturn to work of employees of the employer-con-tractor on the conclusion of the work stoppage.1.Contractors shall first recall to employment thoseemployees who were dispatched by Local 11 tothat contractor, and were employed on the job onthe date of the work stoppage.2.If such employees choose not to return, or are un-available, or are not sufficient to meet the contrac-tors' need, the contractor shall resort to the ap-propriate Local Union hiring hall to request addi-tional employees in accord with the contractualdispatch rules.3.Employees hired by contractors during the workstoppage may report to the appropriate LocalUnion hiring hall and may; if qualified under theregular procedures of the contractual dispatchprocedure, register for dispatch from Local Union11.184 What occurred thereafterThe evidence herein shows that John and AlbertKelley were employed by the Employer on its NorthropAviation jobsite from August 4 through 6, 1981, andthen were transferred to its Biltmore Hotel jobsitedowntown Los Angeles, California, where they workedfrom August 7 until August 31, 1981. John and AlbertKelley were terminated by the Employer on September9, 1981, because of a "Reduction in Force."18Anderson testified that sometime in mid-August,August 15, 16, or 17, 1981, the Respondent's businessrepresentative Douglas Cooley telephoned him and ad-vised that the Employer was "signatory" to the collec-tive-bargaining agreement between NECA and the Re-spondent and would therefore "have to comply withSection 4.07 in the agreement." He related that Cooleysaid that the employees who had been hired during thestrike period "were temporary employees and that theywould fall under the conditions of .Section 4.07."20 An-derson stated,is R Exh D Anderson testified that he was unsure as to the date thisagieement was actually signedIS The General Counsel does not allege that the actual termination ofJohn and Albert Kelley by the Employer constituted an unfair laborpractice in violation of the Act on the part of either the Employer or theRespondent20 Anderson testified that Cooley had "[A]dvised me to abide by Sec-tion 407, which was replace the temporary employees 'with applicantsfor employment which were available under the referral procedure, as itstates here" ELECTRICAL WORKERS IBEW LOCAL 11 (ANCO ELECTRICAL)189To the best of my .knowledge of recollection, Istated something to the effect that these peoplewere hired as permanent replacement help and thatto the best of my -knowledge, there was an agree-ment between the contractor's association andLocal 11, that these people would be taken into theUnion provided they follow all the criteria that wasset forth for them to do so, and that he shouldprobably talk with his Business Manager, and Iwould talk to my representative from NECA andfind out how we should approach this, because theywere not going to be replaced.Anderson continued that thereafter, in August andSeptember 1981, he received several calls from Cooley"regarding this particular matter," with Cooley insistingthat the Employer abide by Section 4 07 of the agree-ment and replace the "temporary employees" with refer-rals dispatched from the .Union's hiring hall, and Ander-son maintaining that the so-called temporary employeeswere permanent replacements for striking employees andthe Employer would not replace them 21 He stated thatthe Respondent continued to seek the replacement of em-ployees, hired during the period of the economic strike,with referrals from the Union's hiring hall for severalmonths, until the end of December 1981 22 Andersontestified that "within a week" after the strike ended andthe striking employees returned to work, he requestedreferrals from the Respondent because "there was a con-siderable amount of work and we had to catch up for themonth and a half that we had lost." He related that theRespondent could fill only "a very small portion" of theEmployer's requests for additional employees. Andersonadded that the Respondent continued to refer peoplefrom its hiring hall to the Employees jobsites "periodi-cally on and off" until sometime in December 1981, ap-parently in an attempt to replace the employees hiredduring the stnke.23 He recounted that, during thisperiod, the Respondent also dispatched its business repre-sentatives to the Employer's various jobsites to find outthe status of employees working there.John Kelley testified that on August 13, 1981, after hehad been advised by Anderson that the Respondent was"pressuring" the Employer to replace 'him on the jobsitewith union-referred employees, and Anderson had sug-gested that they "clear through the Hiring Hall," he andhis brother, Albert Kelley, went to the "Union HiringHall" at approximately 3 p m. that day. Kelley stated21 Anderson testified that, during a telephone conversation he hadwith Cooley in mid-September 1981, he asked Cooley for a list of thenames of the employees the Respondent wanted replaced and the reasonsfor such replacements signed by the Respondent's business manager, butthat this had never been forthcoming22 Although unsure, Anderson believed that the Respondent had sentapproximately 23-30 referrals to the Employer's various jobsites duringthis period Moreover, John Kelley testified that about August 15 or 16,1981, he observed that the Employer had hired four new employees atleast three of whom, he was informed, had been referred by the Re-spondent through its hiring hall to the Biltmore Hotel jobsite23 There is evidence in the record Of at least two grievances filed bythe Respondent against the Employer for the latter's failure to dischargean employee hired dunng the strike and to hire a referral to the jobsite,albeit these "temporary employees," as defined by the Respondent, wereworking on the construction projectthat he spoke to Douglas Cooley, a, union business agent,telling Cooley that they currently-were employed by theEmployer at its Biltmore Hotel jobsite and were there atthe hiring hall to pay "any applicable union securityfees." He related that Cooley said that the Respondentwould "not have any dealings" with the Kelleys, or"recognize" their employment until they brought lettersfrom their Employer evidencing their hire. According toKelley, Cooley told them that thereafter, if- qualified,they would be required to register as "out of work" andbe dispatched to a job whereupon they would then berequired to pay the hiring hall fees.24 Kelley recountedthat Cooley explained that by "registering on the out-of-work book they would in effect be terminating their em-ployment with Anco Electrical Contractors, Inc., andwould then be eligible for dispatch to other _jobs, but upuntil that time they would be subject to replacement byunion-referred workers." Kelley continued that after hetold Cooley that he would not sign the "out-of-workbook," and that he did not care whether or not the Re-spondent "recognized" their employment and acceptedthe proffered fees, Cooley became "belligerent" andthreatened to cause them "more trouble than we everknew."The testimony of Albert Kelley regarding what hadtranspired at the union hiring hall on August 13; 1981,Was similar in most respects to th•t given by his brother,John Kelley, as set forth above He stated that Cooleyhad told his brother that the Respondent would not "rec-ognize" them nor accept any payments unless they ob-tained a letter from the Employer stating that "[w]ewere temporary _employees of Anco."26 Kelley relatedthat, after his brother had finished speaking to Cooley,he told Cooley that he was there for the very samereason, to pay the security fees, and that' Cooley re-sponded, in substance, that what Cooley had told hisbrother, John, previously also applied to him as well.Kelley added that they then left the hiring hall JohnKelley testified that he telephoned Anderson later thatday to apprise him of what had happened at the unionhiring hall and that Anderson said, "I should not worryabout it, that he would deal with the Union and that Ishould just go back to work and then not worry about itany further."Anderson testified that after the strike had settled hewrote letters to the Respondent indicating that John andAlbert Kelley had been hired by Anco Electrical Con-tractors as "temporary employees."26 Anderson statedthat he characterized the Kelleys as "temporary employ-ees" because, "It is what we were told to do by both theUnion and our association NECA In other words, we24 In his affidavit, given to a Board agent, Kelley also stated,When we offered to pay any union security fees that might be due,Mr Cooley refused to accept our offer and said that the Unionwould not deal with us in any, way until I had received a letter fromAnco informing them that we had been hired as temporary employ-ees He went on to say that we would be subject to replacement byUnion-referred personnel" However, on cross-examination Kelley was unsure as to whetherCooley told them that they needed "a letter" from the Employer, or "aletter stating that they were temporary employees26 These letters are dated August 17, 1981 See G C Exhs 2 and 4 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad to follow a- particular fornit to bring these peopleinto the Union . . -per -the agreement stating how wewere to go about bringing these permanent replacementhelp into the Union, so that we may keep them as aUnion employee." He added that the letters, as worded,were part of the format he was instructed and requiredto follow "by NECA and the IBEW."John Kelley testified that on August 31, 1981, he, hisbrother Albert Kelley, and two other employees27 of theEmployer appeared at the union hiring hall "to offer topay union security fees" to the Union in order to Coverthemselves concerning their employment at Anco Elec-trical 28 Kelley related that he spoke to someone behinda "teller's window" who was not Cooley, advising himthat they were there to pay the union security fees.Kelley stated that he was asked if a letter had been sentfrom the Employer to the Respondent to which-.Kelleyreplied that he had been informed by the Employer thatthis had been done. Kelley added, "As the conversationprogressed, I had refused to -sign an application [forformal] union membership. And I had also refused tosign an authorization for dues check-off. And the mantold me that if I did not sign those documents, that hewould not clear me through the Hall."Kelley continued that Cooley now appeared on thescene and entered the conversation advising Kelley thatthe Respondent had received the required letters fromthe Employer and agreeing to allow Kelley "to pay theHiring Hall fees and to receive a receipt without signingthe dues check-off or the membership applicationform."29 Kelley testified that when he discovered thatthe "dues receipt indicated that I was a temporary em-ployee, I immediately pointed out to Mr. Cooley that Iwas not a temporary employee, but Anco had hired meas a [permanent] replacement." He stated that Cooleythen brought out the letter from the Employer and ex-hibited it to Kelley. This letter dated August 17, 1981,characterizes Kelley as a "temporary employee." Kelleyrelated that after his brother Albert also paid the hiringhall fees and was given a receipt therefor, he advisedCooley that the other two employees were there to alsopay "any fees that the Union required and to clearthrough the Hiring Hall." Kelley continued that Cooleyasked these employees if they had "a letter from the Em-ployer" and when they responded that they did not, heshowed them a copy of the "back-to-work agreement"and explained,[T]he way the back-to-work agreement wouldaffect them would be that they would have to bringin a letter from the Employer, that after they" These employees were John Davis and Greg (last name unknown)28 However, on cross-examination Kelley also testified that he had ad-vised these employees that they would be eligible for benefits under thecollective-bargaining agreement and therefore they should all go to theunion luring hall to offer to pay the union security fees, at which timeKelley Would speak on their behalf A somewhat similar statement is alsocontained in Kelley's Board affidavit Kelley also testified that he as-sumed that a collective-bargaining agreement had been signed betweenNECA and the Respondent pnor to August 31, 1981, because the strikehad ended and Anderson "was suggesting on two separate occasions thatI clear through the Hiring Hall"29 See G C Exh 3 (Receipt for Hiring Hall Operating Expenses)brought the letter in, they would then be permittedto come in and register as out of work on the•-union's referral list if they were qualified to register.And that would mean that . . . their job at AncoElectric would be terminated and that they wouldthen be dispatched by the Union when their turncame up to a job . . . and then at that time theywould be eligible for . . . union fringe benefits andunion pay scale and all the benefits of. . 1 the col-lective bargaining agreement.Albert Kelley testified that his brother John had toldhim that Anderson had now, for a second time, request-ed that they "try to get cleared again with the Union,"and therefore they went to the union hiring hall onAugust 31, 1981, to accomplish this, accompanied bytwo other employees. The rest of his testimony concern-ing what happened at the union hiring hall on August 31is similar to that given by John Kelley as recountedabove.-'B. Analysis and Conclusions1. The 10(b) periodSection 10(b) of the Act provides "That no complaintshall issue based upon any unfair labor practice occur-ring more than six months prior to the filing of thecharge with the Board and the service of a copy thereofupon the person against whom such charge is madeSection 102.14 of the Board's Rules and Regulationsprovides:Upon the filing, of a charge, the charging party shallbe responsible for the timely, and proper service of acopy thereof upon the person against whom suchcharge is made. The regional director will, as amatter of course, cause a copy of such charge to beserved on the person against whom the charge ismade, but he shall not be deemed to assume respon-sibility for such service.30Section 102.111 of the Board's Rules and Regulationsprovides:Charges . . . may be served personally or by regis-tered or certified mail or by telegraph or by leavinga copy thereof at the principal office or place ofbusiness of the person required to be served. Theverified return by the individual so serving -thesame, setting forth the manner of such service, shallbe proof of the same, and the return post office re-ceipt or telegraph receipt therefor when registeredor certified and mailed or when telegraphed asaforesaid shall be proof of service of the same.3130 Also see Sec 101 4 of the Board's Rules and Regulations•" Sec 102 113(a) of the Board's Rules and Regulations, provides"The date of service shall be the day when the matter served is depositedin the United States mail or is delivered in person, as the case may be"Also see Laborers Local 264 (D G Construction Co ), 216 NLRB 40(1975), Dow Chemical Co, 215 NLRB 910 (1974) ELECTRICAL WORKERS IBEW LOCAL 11 (ANCO ELECTRICAL)191Section 102 113(b) of The Board's Rules and Regula-tions provides:The person or party serving the papers or processon other parties in conformance with sections102.111 and 102.112 shall submit a written statementof service thereof to the Board stating the names ofthe parties ,served and the date and manner of serv-ice. Proof of service as defined in section 102 112.shall be required by the Board only if subsequent tothe receipt of the statement of service a question israised with respect to proper service. Failure tomake proof of service does not affect the validity ofthe service.Moreover, Section 10(b) is a statute of limitations and isnot jurisdictional in nature. It is an affirmative defenseand, if not timely raised, is waived.32The consolidated complaint alleges that the charges inCases 31-CB-4422-1 and 31-CB-4422-2 were served onthe Respondent by, certified mail about October 22, 1981.The Respondent denied this in its answer. The burden ofproving the allegations in a complaint is on the GeneralCounsel including the above allegation regarding service.In support thereof the General Counsel offered affidavitsof service by Board agents certifying that they hadserved the Respondent with copies of the charges in theabove cases on October 26 and 23, 1981, respectively,,by"postpaid certified " However, there was no returnreceipt for the charges and the signatures on both affida-vits of service as well as the notary -public's signaturethereon were typed in, rather than being the actual writ-ten signatures. While there is no explanation therefor inthe record, I find and conclude that these affidavits arenonetheless sufficient in themselves tO sustain the findingthat the General Counsel -has met such burden ofproof 3 3The affidavits of service are sworn to and notarized,and there is no evidence in the record which validly dis-putes their authenticity.34 Further, the above finding and22 Federal Management Co. 264 NLRB 107 (1982), ,McKesson DrugCo, 257 NLRB 468 fn 1 (1981), Varonic Division of Pend Corp, 239NLRB 45 (1978)22 Albeit Secs 102 III and 102 112 specifically provide that "thereturn post office receipt shall be proof of service" when service is madeby certified mall, It does not sj)ecifically exclude other types .of proof ofservice, such as an affidavit of service.24 The fact that no post office receipts for certified mail service of thecharges were produced at the hearing might well give rise to various in-ferences both in favor of and against the respective, positions of the par-ties herein, i e; either that service was never effectuated, or that servicewas made and the receipts were lost or misplaced in other files Since theevidence appears to indicate that there were various charges filed in vari-ous types of cases affecting this Respondent (See the case code designa-tions on G C Exhs 1 (b, c, e, and f)) This might also account for thetyped-In signatures on the affidavits of service since additional copies ofthe notice of filing of the charges and the charges themselves may havebeen- required for placement in the other case files (See G C Exh 1(0with the October 23. 1981 date thereon having been crossed out and anew date of March 3, 1982, inserted therein ) Be that as it may, I am con-vinced that the affidavits of service of the charges dated October 26 and23, 1981, respectively, are valid and authentic and constitute proper andsufficient proof of service as required by the Board's Rules and Regula-tionsconclusion receives additional support from the fact thatthe Respondent cooperated in the .investigation of thesecharges shortly after they were filed with the Board, andfrom the fact that aside from the remarks made by coun-sel for the Respondent in connection with his openingmotion for dismissal of the consolidated complaint on thegrounds that the Respondent's "alleged conduct . . . [is]time-barred under Section 10(b)," and statements in theRespondent's brief that timely service of the charges wasnot made, the Respondent offered no evidence to sup-port this No officer, official, representative, or agent ofthe Respondent was called as a witness' to testify underoath, that the Respondent had failed to receive a copy ofthe charges filed in this matter until after the complaintwas issued, and the second copies of the charges wereserved on it in March 1982.Moreover, since Section 10(b) of the Act is a statute oflimitations and an affirmative defense which must bepleaded, as was in effect done so herein by the Respond-ent, the burden of proving such an affirmative defenserests squarely on the Respondent. As stated before, theRespondent failed to offer any evidence whatsoever onits behalf to support and sustain its burden of showingthat Section 10(b) of the Act bars consideration of thecharges herein alleging unlawful conduct on its part inviolation of Section 8(b)(1)(A) and (2) of the Act.In view of all, of the above, I find and- conclude thattimely service of a copy of the charges filed herein wasserved within the meaning of Section 10(b). of the Actand the Board's Rules and Regulations and,. therefore, Ideny the Respondent's motion to dismiss the consolidat-ed complaint as being "time-barred by Section 10(b) ofthe Act."352. The violations of Section 8(b)(1)(A) and (2) ofthe ActSection 8(b)(1)(A) Of the Act makes it an unfair laborpractice for a labor organization to "restrain or coerce"employees in the exercise of the rights guaranteed themin Section 7 of the- Act, "Provided, That this paragraphshall not impair the right of a labor organization to pre-scribe 'its own rules with respect to the acquisition or re-tention of membership therein."36 Section 3 of the Actprotects the rights of employees to engage in union orother concerted attivities or to refrain from such activi-ties. The rights protected by Section 7, however, are lim-ited by the principle of exclusive representation set forthin Section 9(a) of the Act.37 In view of the restraints im-25 See General Marine Transport Corp, 238 NLRB 1372 (1978), enfdenied 619 F 2d 180 (2d Or 1980) Moreover, whether or not JohnKelley is found to be a credible witness, as_will be determined later, andparticularly regarding his unsworn and unsupported assertion that hemailed a copy of his charge to the Respondent, such a finding wouldhave no bearing one way or the other on my above finding-and conclu-sion concerning Sec 10(b) of the Act-36 The purpose of and policy behind Sec 8(b)(1)(A), as set forth inSec 10(b) of the Act, is "to protect the rights of individual employees intheir relations with labor organizations32 Sec 9(a) of the Act providesRepresentatives designated or selected for the purposes of collectivebargaining by the majority of the employees in a unit appropriate forsuch purposes, shall be. the exclusive representatives ofall the em-Continued 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDposed on individual employee rights by the principle ofexclusive representatiOn, the courts and the Board haveimposed on labor organizations a reciprocal obligation ofthe Act to fully and fairly represent all of the employ-ees." As the United -States Supreme Court stated inVaca v. Sipes, 386 U.S 171, 177, 190 (1967).It is now well established that, as the , exclusivebargaining representative of the employees . . . theUnion [has] a statutory duty fairly to represent allof those employees . . . [and that this duty] in-cludes a statutory, obligation to serve the interests ofall members - without hostility or discrimination• toward any, to exercise its discretion with completegood faith and honesty, and to avoid arbitrary. con-duct.....A breach of the statutory duty .of fair representa-tion occurs only when a union's conduct toward amember of the collective bargaining unit is arbi-trary, discriminatory, or in bad faith.39A labor organization which fails to live up to this obli-gation unjustifiably restrains employees in the'exercise oftheir 'Section 7 rights , and ,thereby violates Section8(b)(1)(A) of the Act- The duty of fair representationgives employees a correlative right under Section 7 to berepresented without arbitiary, irrelevant, or invidiousdiscriminatiOn by their exclusive representative 40 In itslandrnark decision in Miranda Fuel Co., 140 NLRB 181(1962), the Board held at 185:Viewing these mentioned obligations of a statutb-ry representative in the context of the "right" guar-anteed employees by Section 7 of the Act "to bar-gain Collectively through representatives of theirown choosing," we are of the opinion that Section7 thus gives employees the right to be free fromunfair or irrelevant or invidious treatment by -theirexclusive bargaining agent in matters affecting theiremployment. This right of employees is a statutorylimitation on statutory bargaining representatives,and we conclude that Section 8(b)(1)(A) of the Actaccordingly prohibits labor organizations, whenacting in a statutory, representative capacity, fromtaking action against any employee upon consider-ations or classifications which are irrelevant, invidi-ous, or unfair.41ployees in such unit for the purposes of collective bargaining in re-spect to rates of pay, wages, hours of employment, or other condi-tions of employmentSee Emporium Capwell Co v Western Addition Community Organization,420 US 50, 61-70 (1975), NLRB v Tanner Motor Livery, 419 F 2d '216,218-221 (9th Cir 1969)38 NLRB v American Postal Workers'(U S Postal Service), 618 F 2d1249 (8th Cir 1980), Teamsters Local 315 (Rhodes & Jamieson). 217NLRB 616, 619 (1975), enfd 545 F 2d 1173 (9th Or 1976)39 Also see Ford Motor Co v Huffman, 345 U S 330 (1953), WallaceCorp v NLRB, 323 U S 248 (1944), H H Robertson Co, 263 NLRB1344 (1982)" Vaca v Sipes, supra, 386 U S at 177-178, 181-183, Kling v NLRB,503 F 2d 1044, 1046 (9th Cir 1975)US Postal Service, 240 NLRB 1198 (1979), enfd in pertinent part618 F 2d 1249 (8th Cu- 1980), Laborers Local 300 (Memorial Park Devel-opment), 235 NLRB 334 (1978)"Irrelevant considerations" include nonmembership inthe union.42A labor organization's arbitrary conduct alone maysuffice to establish a violation of the duty of fair repre-sentation.43 Without any hostile motive of discriminationand in complete good faith, a labor organization maypursue a course of action that is so unreasonable and ar-bitrary as to constitute a violation of its duty of fair rep-resentation. However, in evaluating whether such con-duct is so arbitrary as to breach the duty of fair represen-tation, so long as a labor organization exercises its discre-tion in good faith and with honesty of purpose, a "widerange of reaionableness" must be allowed.44 On theother hand, a labor organization may not impair individ-ual employee interests on the basis of personal prefer-ences.45Section 8(a)(3) of the Act prohibits an employer fromdiscriminating against its employees "in regard to . . .any term or condition of employment to encourage ordiscourage membership in any labor organization." Sec-tion 8(b)(2) of the Act makes it unlawful for any labororganization "to cause or attempt to cause an employerto discriminate against any employee in violation of Sec-tion 8(a)(3)." The Board and the courts have held thatwhen a labor organization causes or attempts to cause anemployer to discriminate against employees on an irra-tional or arbitrary ground, this conduct constitutes un-lawful encouragement of union activity within the mean-ing' of Sections 8(b)(2) and 8(a)(3) of the Act 46 More-over, this is true regardless of whether or not that at-tempt is successful 47 The foreseeable intimidating effecton the workers is examined; specific evidence of anintent to encourage union membership is not essential."However, the Board has also consistently held that alabor organization possessed of a lawful exclusive hiringhall agreement does not violate Section 8(b)(2) by caus-ing or attempting to cause the discharge of an employeewho is on the job without having complied with the con-tractual hiring hall procedures." As the Board stated inOperating Engineers Local 542 (Ralph A. Marino, GeneralContractor), 151 NLRB 497, 500 (1965):- As we construe the hiring and referral clause torequire the Employer to utilize the union referralsystem in securing employees for the work in thatarea, the Union could, without violating the Act,properly seek the discharge of the employees in42 Hughes Tool Go, 104 NLRB 318 (1953)43 NLRB v American , Postal Workers (US Postal Service), 618 F 2d(8th Cir 1980), Griffin v Auto Workers, 469 F 2d 181, 183 (4th Cir 1972)44 Ford Motor Co v Huffman, supra at 338 (1953), American PostalWorkers, supra45 Mere negligence, poor judgment, or ineptitude is insufficient to es-tablish a breach of the duty of fair representation See cases cited in fn44, herein48 Barton Brands, Ltd v NLRB, 529 F 2d 793, 799 (7th Cu- 1976), onremand 228 NLRB 889, 891-893 (1977), Kling v NLRB, supra, 503 F 2dat 1046, American Postal Workers, supra47 American Postal Workers, supra48 Radio Officers v NLRB, 347 U S 17, 52 (1954)49 Laborers Local 300 (Memorial Park Development), 235 NLRB 334(1978), Laborers Local 1140 (Peter Kiewit Sons), 204 NLRB 151 (1973) ELECTRICAL WORKERS IBEW LOCAL 11 (ANCO ELECTRICAL)193question who had bypassed the Union's referralsystem.Moreover, in NLRB v. Mackay Radio & Telegraph Co.,304 U S. 333, 345-346 (1937), the United States SupremeCourt heldit does not follow that an employer, guilty of no actdenounced by the statute, has lost the right to pro-tect and continue his business by supplying placesleft vacant by strikers. And he is not bound to dis-charge those hired to fill the places of strikers, uponthe election of the latter to resume their employ-ment, in order to create places for them.As the Board stated in Bio-Science Laboratories, 209NLRB 796, 797 (1974),5•Subsequent cases• have not altered the MackayRadio rule that an employer is under no obligationto discharge or lay off permanent replacements atthe termination of an economic strike. The decisions- in Fleetwood, Laidlaw, and Brooks Research all relateto rights of economic strikers to job openings oc-curring when permanent replacements qua theirjobs subsequent to the termination of a strike.'5 NLRB v Fleetwood Trailer Co. Inc. 389 Us 375 (1967),The Laidlaw Corporation, 171 NLRB 1366. enfd 414 F 2d 99,(C A7), Brooks Research & Manufacturing, Inc , 202 NLRB 634While the Board has held that, under Laidlaw," anemployer is under an obligation to place permanently re-placed economic strikers on a preferential hiring list, ithas also held that a union's concern about getting allstrikers back to work in preference to strike replace-ments is "[c]learly a legitimate bargaining demand,""and therefore the Laidlaw reinstatement rights of eco-nomic strikers may be cut off by an agreement betweenthe union and the employer reached in the give-and-takeof collective bargaining." And a union may lawfullyseek the reinstatement of economic strikers and thelayoff of strike replacements pursuant to a nondiscrimina-tory system of layoff and recall without violating Section8(b)(1)(A) and (2) of the Act. However, it is well estab-lished that a union may not 'discriminate against employ-ees who exercise their Section 7 right not to join astrike.•4The Respondent asserts in its brief, "Even if GeneralCounsel could prove his best case, that `case' has consist-ently been held not to constitute, a violation of the Actby the Board's Advice Division "55 I do not agree with50 Also see Bancroft Cap Co. 245 NLRB 547 (1979)Laidlaw Carp, 171 NLRB 1366 (1968)52 Portland Stereotypers Union 48 (Journal Publishing Ca), 137 NLRB782 (1962)53 United Aircraft Corp. 192 NLRB 382 (1971)54 See, e g, Rubber Workers Local 457 (Kenule, Inc ), 147 NLRB 980(1964)55 Stock Corp, UAW and its Local 644, 95 LRRM 1526 (1977), and"controlling here," Steelworkers Local 8560 (Spartek, Inc ), 103 LRRM1238 (1979)the Respondent's conclusion nor as analysis of the law asapplicable to the facts of this case In truth, the AdviceMemorandum which the Respondent asserts "controlshere" actually contains within it the requirement of aruling adverse to .the Respondent. While this will begone into in more detail subsequently, bnefly as stated inSteelworkers Local 8560 (Spartek, Inc.), 103 LRRM 1238,1239 (1979):In the instant case, the Employer alleges that theUnion initially sought to have all strike replace-- ments fired, even when the Employer was offeringjobs for all employees . . Assuming, arguendo,that the Union initially proposed that all strike re-placements be terminated, the Union clearly hasabandoned this proposal and, instead- is now re-questing a nondiscriminatory system of layoff andrecall pursuant ,to 'seniority. Given these changedcircumstances, it was concluded" that it would noteffectuate the purposes of the Act to attempt to es-tablish a previous, technical violation of the Act, es-pecially since none of the strike replacements havebeen terminatedHowever, as shown' by the evidence in the instant case,the Respondent persisted- in demanding that all the strik-er replacements be fired .even though the Employer hadreinstated all the striking -employees who desired toreturn to their jobs and it never' abandoned this demand,continuing to send 'referrals to the Employer to replacethese employees for several months after the end of thestrike and the reinstatement of the striking employees.This constituted more than a "previous technical viola-tion of the Act."The evidence shows herein that the employees of theEmployer, Arico Electrical Contractors, Inc., Who weremembers of the Respondent Union, engaged in an eco-nomic strike .called by the Respondent at a time Whenthere was no 'collective-Vargaining agreement in forceand effect between the Respondent and the Employer.The evidence further shows that the strike commencedon June 12, 1981, and, in order to continue its businessoperations, the Employer commenced hiring new em-ploSrees to replace its striking employees. Timothy An-derson, the Employer's president, "testified that the Em-ployer hired 11 employees as "permanent replacements,"including John and 'Albert Kelley, during the coarse ofthe strike.While the record , is confusing and somewhat unclearas to _the exact date, the economic strike ended and thestriking employees, returned to work, with regard toJohn and Albert Kelley the evidence does indicate thatthey were actually hired subsequent to these events.John Kelley testified, "It is my understanding that thestrike had ended-in July, sometime shortly after the 21stof July, but I am not- sure of the exact date." Kelley alsotestified as follows.A. I. believe the strike-7-the IBEW workers wentback to work sometime the last part of July, but theexact date I do not know, 194DECISIONS OF NATIONAL LABOR RELATIONS BOARD'Q. Does the date July- 21, 1981, refresh yourrecollection?'A. I recall July 21st.Moreover, Kelley related that when he was hired by An-derson on July 31, 1981, he had inquired, what his statusas an employee would be since he "understood" that thestrike had already ended and the striking employees hadreturned to work by then.While Anderson testified, "I believe [the strike] endedapproximately last day of July or first day of August,somewhere in that area," he also stated that the strikingemployees had returned, to work on a Thursday which,according to the evidence herein and the use of a 1981calendar, could only have occurred on July 23 or 30,1981. Furthermore, the 1981-1983 collective-bargainingagreement between NECA and the Respondent providesfor an effective date of July 22, 1981, and Anderson testi-fied that although unsure as to the exact date of the sign-ing of this agreement, "It would have been the daybefore the strike ended." Additionally, NECA and theRespondent executed a "Return-to-Work Agreement"which is dated July 21, 1981.Considering the issue of credibility at this time, theRespondent in its brief asserts that John Kelley "lied,""fabricated 'statements," and engaged in "clear perjury"and thereby "contemptuous" conduct at the hearingwhich requires the discrediting of his testimony as awhole, and consideration of "referral 'of this case to theUnited States Attorney for review of Kelley's testimo-ny." The Respondent also maintains that the testimonyof Albert Kelley. must be disbelieved because he merely"ventriloquized" the testimony of his brother JohnKelley. I disagree with the Respondent on both counts.,In reviewing the testimony of John Kelley and theparticular segments thereof which the Respondent pointsto as illustrative of Kelley's "lies," "fabrications," and"clear perjury," I find that as to most of these instancesthe Respondent has drawn unwarranted inferences insupport of its position, reflecting on almost out-of-con-text consideration b, the Respondent of Kelley's 'state-ments; while in other instances the Respondent hasdrawn inferences from answers given by Kelley, favor-able to its own positicin herein, although various otherinferences, not supportirig its contentions; could also rea-sonably be applicable. For example, as the Respondentsets forth in its brief:At page 83 of the Transcript. Kelley questions if thenew Agreement= was signed on July 21 or it wassigned at some subsequent date and backdated toJuly 21st.' "It 'is my understanding that that- is thecase." (Emphasis ours.) The Administrative LawJudge noted this at page 84, lines 17-19, 22-25, de-spite Counsel for the General Counsel's efforts todivert the Court's 'attention. Following the Court'sintervention, Kelley realized his error and answeredthat in fact he had no evidence. When the Courtasked, at lines 10-11 of page 86 of the Transcript"What was the basis for your answer before?" Kelleyquite simply lied, 'Saying at' page 87, line 1. "But Idid not indicate that I did." (Emphasis ours.) Kel-ley's initial admission is accurate and his clear perju-ry, in direct response to the Administrative LawJudge, is contemptuous.However, consider the actual testimony as given in itsfull context. On recross-examination by counsel for theRespondent, the following testimony appears in therecord:Q. You now know, do you not, that ,a collectivebargaining agreement was signed effective July 22,1981?A. I do not know what you mean by "signed ef-fective July [22], 1981 " I am not sure if that meansit was signed on July [22]. It is my understandingthat that is the case.J-Q. Did you testify on cross that the date July 21,1981 refreshed your recollection as to the date theback-to-work agreement was signed? -A. No, I did not.56Q. Do you have any evidence whatsoever thatthe date on page 50 of Joint Exhibit 1 is not thecurate date?At this point in the record, counsel for the GeneralCounsel raised an objection to this line of questioning re-garding the collective-bargaining agreement on thegrounds that Kelley was not a party to the agreement orthe negotiations thereon and would therefore 'have noknowledge thereof. After referring counsel for the Gen-eral Counsel to Kelley's previous answer, that it was .hisunderstanding that the collective-bargaining agreementhad been backdated, I overruled the objection How' thiscan be• characterized as "Counsel for the General Coun-sel's efforts to divert the Court's attention" is beyond myunderstanding.Kelley's testimony continuesQ Do you have any evidence that the effective,date indicated on page 50 of Joint Exhibit 1 is riotthe date of signature?A. No, I do not.JUDGE KLEIMAN: What. was the basis for youranswer before?•THE WITNESS: I have experience with otherLocal Unions of the -MEW. I have been a memberof the Local Union. And I am aware that contraCtsare often continued to be negotiated after a strike isover, and that sometimes several weeks or .severalmonths pass before the contract is finally signed andratified by both parties, and whenever that hapliens,it in every case occurs that the. contract ,itself isdated as for the effective date at the end of thestrike or at the end of the time the past agreementlapsed.JUDGE KLEIMAN: SO it may have been signedsubsequent'5 6 As to this, Kelley's answer is accurate since the question directed tohim on cross-examination referred to the date the strike ended, and.not tothe date the "back-to-work agreement" was signed,, • ELECTRICAL WORKERS IBEW LOCAL 11 (ANCO ELECTRICAL)195THE WITNESS Although it may have been signedsubsequently.JUDGE KLEIMAN: DO you have•THE WITNESS: I have no evidence that it tookplace in this case. But, I did not indicate that I did.JUDGE KLEIMAN I am just trying to determinethe basis of your reason. It is conjecture•THE WITNESS: There is a further basis .When I spoke to Mr. Anderson on the 31st, I askedhim about the fact that since the strike•since I un-derstood that the strike was over and Local 11- elec-tricians had gone back to work, I asked him if thatwould•how that would 'affect our status as em-ployees. And he said that it would not, that theyhad not signed an agreement with the Local, and hedid not even know if he was going to sign such anagreement.When the above testimony is considered as a whole, itcertainly cannot be said that Kelley "quite simply lied"or committed perjury. Kelley testified that it was his un-derstanding that the collective-bargaining agreement hadbeen backdated and he explained the basis for his "un-derstanding" which did not appear to me to be incredibleor unbelievable. Also, Kelley never stated in his testimo-ny that he had actual evidence of the backdating of theagreement and therefore his testimony that he had notsaid that he did was true and not a he.Additionally, the Respondent in its brief alleges fabri-cation by Albert Kelley in his testimony concerningwhether or not Cooley had requested a letter from theEmployer stating that the Kelley's were employed as"temporary employees." At first Albert Kelley testifiedthat Cooley had said that he wanted a letter "that saidwe were temporary employees of Anco." On cross-ex-amination however Kelley was less sure of this testifying,"A letter of temporary employee•I do not•not sure ifhe said temporary ccimpletely, you know, but it was•hesaid you had to have a letter" The following testimonywas given soon thereafter:Q. I am trying to focus your attention on wheth-er or not "temporary" was mentioned on the 13thof August. Did you or did your brother, John, raiseany objection to Mr. Cooley's statement at thattime?A. It must have been "temporary employee" be-cause there was some objection raised.Q. What was the objection?A. That we were not temporary employeesQ. And who said that?A. John:Q. And when did he say that?A. The 13th.Q. The 13th?A. Yes.Q., Or the 31st?A. Well, he said the 31st also.Q. When did he first say it?A. I am' really not sure. I cannot•I 'think he saidit on the 13th. I know; he said it on the 31st. But Iam not•I am not positive. I cannot give you a•JUDGE KLEIMAN Again, did Mr Cooley use thewords, "temporary employee," or did he just askfor a letter? Which, if you can recall? Or can younot remember?THE WITNESS: I cannot recall that well rightnow I cannot recall I mean, I would not want tobet my life on It.JUDGE KLEIMAN: Well, to the best of your recol-lection with regard to your reporting about a letter?THE WITNESS: That we had to have a letter is•.JUDGE KLEIMAN: SO that he did not mention"temporary employee?"THE WITNESS Right, I am not sure about that. Icannot be positive about it.57I do not consider the above to reflect that Albert Kelleysought to "fabricate" evidence. It appeared to me thatKelley desired to testify as to what had actually oc-curred as truthfully and as accurately as his memorycould recollectAdditionally, the events which occasioned the witness'†testimony at the hearing had -occurred more than a yearpreviously and it is not surprising that there was someuncertainty and failureS of recollected exactness as todates and statements made during the course thereof.58And the Respondent offered no evidence itself to clarifyor shed light on any of the occurrences, although itcould well be supposed that, as to some of these events,the Respondent was in a better position to present evi-dence thereon and to clarify and complete the recordthan any of the other parties. This is not to say that theRespondent was obligated to assist the General Counselin sustaining his burden of proof as to the allegations inthe consolidated complaint, but the Respondent did havethe responsibility of supporting its positions taken in thisproceeding especially if the General Counsel has estab-lished a prima facie case.As to Anderson's testimony, while he was unsure as tothe exact dates of some of the events which occurredherein, i e, the dates that the strike ended and the strik-ers returned to work, yet his testimony for, the most partremains uncontradicted. Anderson was subpoenaed as awitness for the General Counsel, he did not volunteer toAt this juncture in Albert Kelley's testimony, his brother JohnKelley requested permission to,ask a question I denied the request ex-plaining that, if I allowed him to do so, it would constitute improper pro-cedure on my part The Respondent asserts in its brief, "Respondenthopes that the Administrative Law Judge recalls that when John Kellysought to intervene to' save his brother's 'testimony,' he had to bedenied" However, John Kelley appeared at the hearing on his ownbehalf, as a layman without formal legal training, and his request to ask aquestion at this point is reasonably subject to other interpretations beildesthat of "saving his brother's testimony" For example, it is not unusualfor witnesses present at the hearing, and before they are called to thestand, to volunteer remarks or answers or ask a question out loud duringthe course of another witness' testimony, in a burst of enthusiasm to telltheir own story or to Provide an accurate and complete record of whatoccurred, being unable to control themselves or not realizing that this isimproper Besides, there is absolutely no evidence in the record to sup-port the Respondent's contention that John Kelley had acted as he had inorder to "save his brother's testimony"58 It is not unusual for witnesses, who may be generally believed: togive testimony that in part may be unclear or somewhat inconsistent be-cause of the passage of time requiring the remembrance of things lohgpast See Photo Drive Up, 267 NLRB 329 (1983) 196DECISIONS OF NATIONAL LABOR RELATIONS -BOARD'appear, and I perceive no actual reason or ulteriormotive for him not to have told the truth under oathsince no allegations of unfair labor practices were madeherein against the Employer or are contained in the con-solidated complaint..On all the above considerations, and having also basedmy findings on my observation of the demeanor of thewitnesses, the weight of the respective evidence, estab-lished or admitted facts, inherent probabilities, and rea-sonable inferences which may be drawn from the recordas a whole," I credit the testimony of John and AlbertKelley and Timothy Anderson, except where it is un-clear, or exhibits doubt or a failure of recollection.60In applying the legal principles enunciated by theabove court and Board cases to the facts in the instantcase it should first be noted that, at the conclusion of theeconomic strike, the Employer reinstated all the strikingemployees who wanted to return to work and the Re-spondent has not contended that the employees hired aspermanent replacements during the strike deprived thereturning strikers of their jobs. Moreover, since Ander-son testified uncontradictedly that the Employer hired-11electrician employees from June 12, 1981, when the eco-nomic strike began and until July 31, 1981, when it wasover, it is a reasonable assumption, without evidencehaving been introduced to the contrary, that some, if notall, 9 of the remaining employees, excepting the Kelleys;were hired during the course of the strike and before itended in late July 1983.6i Therefore, there was no legalbasis for - the Respondent's demand that the Employerdischarge all the- permanent employees hired during thestrike as replacements for the striking employees andhire, in their stead, referrals from the Respondent'shiring hal1.62Nor was there a contractual justification for the Re-spondent's repeated demands to discharge these perma-nently hired striker replacements. The "Return-To-WorkAgreement" specifically provides that employees hiredduring the economic strike "may report to the appropri-ate Local Union hiring hall and may, if qualified underthe regular procedures of the contractual dispatch proce-dure, register for dispatch from Local Union 11." Thereis no requirement for their discharge and use of the dis-cretional "may" also does not require them to registerfor dispatch from the Respondent's hiring hall to main-tain their jobs with the Employer. Thus the demand bythe Respondent for the discharge of the permanent strik-er replacement employees on the grounds that they wereactually "temporary employees," subject to replacement59 Gold Standard Enterprises, 234 NLRB 618 (1978), V & W Castings.231 NLRB 912 (1977), Northridge Knitting Mills, 223 NLRB 230 (1976)Also see Cas Walker's Cash, 249 NLRB 316 (1980)60 As Judge Learned Hand stated in NLRB v Universal Camera Corp.179 F 2d 749, 754 (2d CH- 1950),It is no reason for refusing to accept everything that a witness says,because you do not believe all of It, nothing is more common in allkinds of judicial decisions than to belieVe some and not allSi Anderson's testimony, that the Employer's operations had "virtuallyceased" when the strike began on June 12, 1981, because its employeesjoined the economic strike and that the Employer was compelled to seekand hire employees to replace the strikers in order to maintain its busi-ness, would support this assumption62 NLRB v Mackay Radio & Telegraph Co, supra, Bio-Science Labora-tories, supra, 209 NLRB 796 (1974)by referrals. from the Respondent, has no contractual jus-tification therefor.In view of the-above,- and inasmuch as there was nei-ther legal rior contractual justification for the Respond-ent's demands, from mid-August through December1981, that the employees who had been hired *during theeconomic strike as permanent replacements' for strikingemployees be replaced by union referrals, the Respond-ent thereby restrained employees in violation of Section8(b)(1)(A) of, the Act, and attempted to catise the Em-ployer to discriminate against employees, i.e., to encour-age membership in the Respondent Union, in violation ofSection 8(b)(2) of the Act." Moreover, the Respond-ent's dispatch of referrals in mid-August through Decem-ber 1981, in an attempt to replace these permanent em-ployees, likewise lacked legal or contractual justificationand thereby also violated Section 8(b)(2) and (1)(A) ofthe Act.64With regard to John and Albert Kelley, the ChargingParties herein, the evidence shows that they were actual-ly hired after the strike ended and the striking employeeshad returned to work While Anderson insisted that theywere hired prior to the end of the strike, John Kelley'sown testimony contradicts this as noted above Besides,Anderson admitted to a lack of sureness and recall as tothe pertinent dates of events which' transpirea and, al-though I generally credit his testimony, I cannot acceptor rely on his recollection as to this. The 1981-1983 col-lective-bargaining agreement has an effective date ofJuly 22, 1981.65 The "Return-to-Work Agreement" isdated July 21, 1981." The Kelleys were hired on July31, 1981. Thus I must conclude that the bargainingagreement was in effect prior to the -KelleYs being hired.This being so, the Kelleys were ",temporary employees"as provided for in sections 4.06 and 407 of the collec-tive-bargaining agreement, and subject to replacementthereunder "as soon as registered applicants for employ-ment are available under the Referral Procedure."6763 Wzsmer & Becker, Contracting Engineers, supra, 228 NLRB 779(1977), Bio-Science Laboratoizes, supra, Rubber Workers Local 457 (Kenule,Inc ), supra64 Should the Respondent assert that the Issue of the employees hiredas permanent replacements for the striking employees during the strikewas not fully tried or considered by it, because the thrust of the GeneralCounsel's case was directed towards the allegations in the consolidatedcomplaint regarding Charging Parties John and Albert Kelley, I note thatthe consolidated complaint specifically refers to the Kelleys and "otherpermanent replacements hired by the Employer during the economicstrike," and in the testimony given by the General Counsel's witnesses,the facts and circumstances testified to were sufficient to establish aprima facie case of violations of the Act as to these employees The Re-spondent totally Ignored its obligation thereafter to prove that its actionsherein were justified and not violative of the Act The Respondent calledno witnesses and, except for Its introduction of the two agreements re-ferred to above, the bargaining agreement as a joint exhibit, and the"Return-to-Work Agreement" as its own exhibit, It offered no other evi-dence on its own behalf65 No evidence was offered to show that this agreement has beenbackdated or was not signed on it effective date July 22, 198166 There is no evidence in the record as to when this agreement wasratified by the Respondent's membership, as required by its terms67 While Anderson testified that in and around this time the Respond-ent was unable to fill all the requests by the Employer for electrician re-ferrals from its hiring hall, this would not affect the above ELECTRICAL WORKERS IBEW LOCAL 11 (ANCO ELECTRICAL)197Therefore, when the Respondent demanded that Johnand Albert Kelley be replaced by referrals from itshiring hall and actually sent union referrals to the Em-ployer's jobsites to accomplish this end, it did not violatethe Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII; above, found to constitute unfair labor practices oc-curring in connection with the operations of the Em-' ployer described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I shall recommend that itcease and desist 'therefrom and take certain affirmativeaction to effectuate the policies of the Act.In light of the standards set forth in Hickmott Foods,242 NLRB 1357 (1979), I conclude that a broad remedialorder is inappropriate since it has not been shown thatthe Respondent-has a proclivity to violate the Act or hasengaged in such egregious or widespread misconduct asto demonstrate a general disregard for the employees'fundamental right Accordingly, I recommend the use ofthe narrow injunctive language "in any like or relatedmanner" in the recommended Order.CONCLUSIONS OF LAW1.Anco Electrical Contractors, Inc. is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.The Respondent, International Brotherhood of Elec-trical Workers, Local Union No. 11, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act..3.By demanding that the Employer discharge or oth-erwise discriminate against its employees, and by dis-patching union referrals to accomplish this purpose, theRespondent has attempted to cause the Employer to dis-criminate against its employees in violation of Section8(a)(3) of the Act, and thereby •has violated Section8(b)(2) of the Act4.By restraining and coercing employees of the Em-ployer in the exercise of rights guaranteed in Section 7of the Act, the Respondent Union has violated Section8(b)(1)(A) of the 'Act.5.The Respondent has committed no unfair laborpractices in connection with employees John and AlbertKelley6.The unfair labor practices found above are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.[Recommended Order is omitted from publication.]